966 F.2d 1457
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.Herbert Olaf John ENGH, Defendant-Appellant.
No. 91-3249.
United States Court of Appeals, Seventh Circuit.
Argued June 8, 1992.Decided June 9, 1992.

Appeal from the United States District Court for the Northern District of Illinois, Western Division;  No. 90 CR 20009, Stanley J. Roszkowski, Judge.


1
N.D.Ill.


2
AFFIRMED.

ORDER

3
The court, having addressed itself to the record, read the briefs, and heard oral argument from counsel for the appellant, announced its decision from the bench.


4
The defendant appeals from a jury verdict finding him guilty of three counts of evasion of federal income tax in violation of 26 U.S.C. § 7201 and five counts of failure to file income tax returns in violation of 26 U.S.C. § 7203.


5
On appeal the appellant raised three arguments:  (1) ineffective assistance of trial counsel, (2) admission of copies of documents in violation of the "best evidence" rule, and (3) unconstitutional delegation of authority to the Internal Revenue Service.   The appellant's brief did not sufficiently develop any of these arguments.   The government, however, has more than adequately answered each of the arguments set out above.


6
As announced in open court, the Clerk of this court is directed to enter judgment affirming the judgment of the district court.


7
AFFIRMED.